Fitzgerald, J.
By exact measurement it was testified to before the referee that the distance from the middle of the door of the school nearest to Second avenue to the center of the door of respondents’ saloon on Twenty-third street was 171 feet. It is conceded that in the application made for a liquor tax certificate the applicants stated that the traffic was not intended to be carried on “ in a building on the same street with, and within 200 feet of, a building used exclusively as a schoolhouse.” This statement was, under the statute, a necessary averment to authorize a consideration of the application. (Sec. 17, subdiv. 5 of chap 112, Laws of 1896.) It was material and it was false. Petitioner is, therefore entitled to an order revoking the certificate. (People ex rel. Macy & Co. v. Murray, 5 App. Div. 66.)
Settle order on notice.